Citation Nr: 0918387	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-39 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left arm disorder.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served in the reserves, including during the 
Persian Gulf War and on monthly active duty for training 
(ACDUTRA) from March 1991 to October 1999.  She also is 
currently serving in support of Operation Iraqi Freedom.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which denied the Veteran's claims for service connection for 
left arm, lumbar spine (low back), cervical (neck), and left 
shoulder disorders, and for residuals of a head injury - 
including muscle-contraction headaches.  She perfected an 
appeal of all of these claims, except for the head injury and 
residual muscle-contraction headaches.  38 C.F.R. § 20.200 
(2008).

More recent October 2005 and August 2006 RO decisions, during 
the pendency of this appeal, granted the claims for service 
connection for the head injury and residual muscle-
contraction headaches and for the cervical (neck) and left 
shoulder disorders and assigned 0, 10 and 0 percent ratings, 
respectively, retroactively effective from December 10, 2001, 
the date of receipt of the Veteran's claims for these 
conditions.  She did not timely appeal either these initial 
ratings or effective date assigned for these now service-
connected disabilities.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement (NOD) must thereafter be timely 
filed to initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned 
for the disability and the effective date).  She did, 
however, continue to appeal for service connection for left 
arm and lumbar spine (low back) disorders.

In April 2008, the Board denied the Veteran's claim for a 
lumbar spine disorder and remanded her left arm claim to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration. 



There are a couple of other preliminary points worth 
mentioning.  In a rather recent December 2007 statement, the 
Veteran's representative indicated she believes her cervical 
(neck) and left shoulder disabilities are more severe than 
currently rated.  So this is a claim for higher, i.e., 
increased ratings for these conditions.  The RO has not 
adjudicated these additional claims, much less denied them 
and the Veteran responded by timely appealing to the Board.  
Keep in mind that she did not timely appeal the initial 
ratings for these conditions when they were service 
connected.  See Fenderson v. West, 12 Vet. App. 119 (1998).  
So these claims are referred to the RO for appropriate 
development and consideration since they are not presently 
within the Board's jurisdiction.  See again 38 C.F.R. § 
20.200 (2008).

Regrettably, the Board is again remanding the Veteran's claim 
for service connection for a left arm disorder to the RO via 
the AMC in Washington, DC.  


REMAND

As already alluded to, previously, in April 2008, the Board 
remanded the Veteran's claim for service connection for a 
left arm disorder because the Board had found that additional 
evidentiary development of this claim was needed before the 
Board could adjudicate this claim.  

Specifically, the Board, in pertinent part, directed the 
RO/AMC to schedule the Veteran for an appropriate VA 
examination for a medical nexus opinion indicating whether it 
is at least as likely as not (i.e., 50 percent or more 
probable) that any left arm disorder diagnosed on examination 
is proximately due to or has been chronically aggravated by 
her already service-connected left shoulder and/or cervical 
spine disabilities (i.e., whether her left arm disorder is a 
secondary condition associated with either or both of these 
service-connected disabilities).  38 C.F.R. § 3.310(a) and 
(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).



After having the Veteran examined on remand, the Board 
instructed the RO/AMC to then readjudicate the Veteran's 
claim for service connection for a left arm disorder on the 
underlying merits, in light of this additional evidence, 
including considering whether service connection was 
warranted on this secondary basis.  

But, unfortunately, there was not substantial compliance with 
the Board's April 2008 remand directives, requiring another 
remand - as a matter of law, to correct these deficiencies.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).

Although the RO/AMC provided the Veteran the requested VA 
Compensation and Pension Examination (C&P Exam) in October 
2008, the examiner did not give any indication as to the 
whether it is at least as likely as not (i.e., 50 percent or 
more probable) the Veteran's left arm disorder is secondary 
to either of her service-connected disabilities.  Rather, the 
examiner limited his discussion to whether the left arm 
disorder was directly incurred in service, from the motor 
vehicle accident, as opposed to whether the left arm disorder 
is proximately due to, the result of, or chronically 
aggravated by (i.e., secondary to) the service-connected left 
shoulder and cervical spine disabilities.  And although the 
Veteran's left shoulder and cervical spine disabilities were 
service connected as residuals of that motor vehicle accident 
(MVA) in service - thereby suggesting no correlation between 
these disabilities and the left arm disorder in relation to 
that accident, there still needs to be some medical 
indication of whether these service-connected disabilities 
have chronically (meaning permanently) aggravated the left 
arm disorder, which, as mentioned, is another viable basis of 
secondary service connection.  So this medical opinion is 
still needed to resolve the appeal concerning the Veteran's 
claim for a left arm disorder.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  If possible, return the file to the VA 
C&P examiner that recently examined the 
Veteran in October 2008 and ask that he 
submit a supplemental medical nexus 
opinion indicating whether it is at least 
as likely as not (i.e., 50 percent or more 
probable) the Veteran's left arm disorder 
is proximately due to, the result of, or 
has been chronically aggravated by her 
already service-connected left shoulder 
and/or cervical spine disabilities.  
In other words, the opinion provided in 
the report of the October 2008 VA C&P Exam 
only discussed whether the Veteran is 
entitled to direct service connection for 
her left arm disorder, without also 
considering in the alternative whether she 
is entitled to service connection on a 
secondary basis.  So additional medical 
comment is needed concerning this 
alternative basis of entitlement.

It is imperative that the examiner re-
familiarize himself with the evidence in 
the claims file for the pertinent medical 
and other history.  This includes having a 
look at a complete copy of this remand and 
the Board's prior remand in April 2008.

The examiner must discuss the rationale of 
his opinion, whether favorable or 
unfavorable.

If, for whatever reason, it is not 
possible to have the same examiner provide 
this additional supplemental opinion, then 
have the Veteran reexamined by someone 
else equally qualified to make this 
important determination of causation.

2.  Then readjudicate the claim for 
service connection for a left arm disorder 
on the underlying merits in light of the 
additional evidence.  This includes 
considering whether the Veteran is 
entitled to service connection on a 
secondary basis (not just on a direct 
basis).  If this claim is not granted to 
her satisfaction, send her and her 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it before the 
record is returned to the Board for 
further appellate review of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




